ITEMID: 001-86352
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF RAPOS v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: David Thór Björgvinsson;Giovanni Bonello;Ján Šikuta;Lech Garlicki;Ledi Bianku;Nicolas Bratza;Päivi Hirvelä
TEXT: 4. The applicant was born in 1956 and lives in Bratislava.
5. On 15 March 1996 the applicant sued a limited company before the Bratislava II District Court. He claimed royalties for a furniture line which he had designed.
6. On 12 February 1997 the District Court granted the applicant’s request that a second company should be joined to the proceedings as a defendant. On 23 May 1997 the Regional Court in Bratislava upheld that decision.
7. As the first defendant was declared insolvent, the applicant withdrew his claim against it on 2 June 1998. That company was subsequently deleted from the companies register.
8. On 18 September 1998 the Bratislava II District Court decided to transfer the case to the District Court in Žilina. On 30 November 1998 the Supreme Court decided that the case fell within the jurisdiction of the Bratislava II District Court.
9. Between 22 April 1999 and 2 October 2001 the District Court scheduled eleven hearings. The defendant’s representative failed to appear on seven occasions.
10. On 2 October 2001 the District Court dismissed the applicant’s claim. On 12 December 2001 the applicant appealed.
11. On 16 October 2003 the Bratislava Regional Court quashed the first-instance judgment. The court of appeal held that the applicant was entitled to remuneration for the design in question. Further evidence was to be taken with a view to determining the amount.
12. Between 5 March 2004 and 15 April 2004 the file was examined by the Constitutional Court.
13. On 26 April 2004 the case was assigned to a different judge of the District Court.
14. On 16 July 2004, the District Court appointed an expert. As the expert stated that he was not competent in the area concerned, a different expert was appointed on 27 August 2004. On account of the latter’s health problems, a third expert was appointed on 22 November 2004. The third expert informed the District Court that he was not qualified to determine remuneration for artistic design, and for this reason a fourth expert was appointed on 22 April 2005. That expert informed the court that she was not authorised to prepare an opinion on the point in issue. On 7 November 2005 the Bratislava II District Court appointed a fifth expert with a view to having determined the remuneration due to the applicant. On 7 December 2005 that expert replied that he was not entitled to give an opinion on the point in issue. On 9 January 2005 the court asked the second expert, who had earlier stated that he was suffering from health problems, whether he could submit an opinion. He replied in the negative.
15. On 10 July 2006 the judge made a note in the file indicating that it had been impossible to find an expert in intellectual property who was qualified to determine royalties for the design of office furniture.
16. On 19 July 2006 the District Court asked five companies for information on royalties paid to furniture designers. It repeated the request on 26 September 2006.
17. In November and December 2006 the court sent a similar request to the Slovak Chamber of Architects, the School of Creative Arts, the Slovak Design Centre and the Slovak Fund of Creative Arts. In March 2007 and April 2007 the court urged the School of Creative Arts to submit the information.
18. On 14 June 2007 the District Court held a hearing. The applicant was asked to submit documentary evidence concerning the use by the defendant of the furniture line designed by him. The applicant submitted the evidence on 20 June 2007.
19. On 22 October 2007 the District Court appointed an expert in household equipment and furniture and asked him to submit an opinion within forty days. That expert has been registered in the list of experts, translators and interpreters of the Ministry of Justice since 1988. He submitted the opinion on 3 January 2008. On 28 January 2008 the District Court decided on the expert’s fees.
20. The proceedings are pending.
21. On 6 March 2003 the applicant complained to the Constitutional Court that the Bratislava II District Court and the Bratislava Regional Court had violated his right under Article 6 § 1 of the Convention to a hearing within a reasonable time.
22. On 3 June 2004 the Constitutional Court found that the District Court had violated the applicant’s right in issue. The case was of a certain complexity in that expert evidence was required. The applicant had not contributed by his conduct to the length of the proceedings. The defendant had failed to appear at seven hearings, which had resulted in the proceedings being prolonged. The District Court had not proceeded with the case in a smooth and efficient manner, as a result of which the applicant’s claim had not yet been determined.
23. The Constitutional Court ordered the District Court to proceed with the case without further delay and awarded the applicant 20,000 Slovak korunas (the equivalent of 500 euros at that time) in just satisfaction. It also ordered the District Court to reimburse the applicant’s costs.
VIOLATED_ARTICLES: 6
